4 N.Y.3d 750 (2005)
WASHINGTON DAVIS, Appellant,
v.
CITY OF NEW YORK, Respondent.
Court of Appeals of the State of New York.
Submitted November 29, 2004.
Decided January 6, 2005.
Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as dismissed the appeal to that Court from Supreme Court's order denying the motion for renewal and reargument, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied. Motion for poor person relief dismissed as academic.